Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
Status of the Claims
	Claims 1-2, 4-12, 14 are pending.  Claims 4-12, and 14 stand withdrawn.

Response to Argument/Amendment
	In view of Applicant amendment, the 112 second paragraph rejection is withdrawn.
	In view of Applicant amendment, the 102 rejection of record is withdrawn.

Claim Rejection – 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20170117134 (“the ‘134 publication”).
The ‘134 publication teaches a small overlapping genus of disilanes at [0041]:

    PNG
    media_image1.png
    40
    276
    media_image1.png
    Greyscale
.
In this case, these compounds would overlap with 1,2-di-t-butoxydisilane, and 1,1-di-tbutoxysilane.  Further, the ‘134 publication states that “[t]he precursor may be selected depending on the layer to be deposited.  For example, if a silicon nitride layer is to be deposited, a silicon-containing precursor such as disilane may be used.  Thus, there is a utility for disilane compounds.  Further, [0043] teaches the example tert-butoxydisilane.  
The ‘134 publication fails to teach an example of 1,2-di-t-butoxydisilane or 1,1-di-t-butoxysilane.  
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at these two species above because the mono-t-butoxydisilane species is taught as well as the genus.  Further, the genus links the disilanes as structurally similar compounds having a similar utility.  One skilled in the art would expect success substituting one known group t-butoxy group for another (hydrogen atom in the case of the specie) in order to make a film for semiconductor fabrication [0002]. 

Conclusions
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622